DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 2015/0101594 A1; April 16, 2015) in view of Wruss et al. (“Compositional characteristics of commercial beetroot products and beetroot juice prepared from seven beetroot varieties grown in Upper Austria”, Journal of Rood Composition and Analysis 42(2015) 46-55; Retrieved from Internet URL: http://dx.doi.org/10.1016/j.jfca.2015.03.005), Smit (US Patent No. 2,221,683; Nov. 12, 1940) and L’Hermine et al. (US Patent No. 5,972,121; Oct. 26, 1999).
Regarding claim 1, Verma teaches a method of removing color from a beet product comprising providing a beet liquid, providing a sufficient amount of activated carbon, combining the activated carbon and the beet liquid to produce a processed beet product and collecting the processed beet product (Fig. 1, [0041]-[0042], [0055]-[0057]).
While Verma teaches that the beet liquid can be raw beet juice ([0051]), Verma fails to specifically teach that the beet juice is from B. vulgaris, Conditiva group (e.g. beetroot). 
Wruss discloses a decolorized beet composition, wherein the beet product is a beetroot juice from B. vulgaris, Conditiva group. Wruss discloses that beetroot juice has an intense red color and further teaches processes of decolorizing the beetroot juice (page 46 under Introduction and page 49 under section 2.12). 
Smit additionally teaches that it is well known in the art to remove color from beetroot, or B. vulgaris, Conditiva group, products (See Examples). 
As Verma teaches using activated carbon to remove color from beet juice, and Wruss and Smit teach that it is known in the art to remove color from a specific type of beet juice, beetroot juice, which is from B. vulgaris, Conditiva group and has an intense red color as taught by Wruss, it would have been obvious to one of ordinary skill in the art to use beetroot juice in the process of Verma. This is merely using a specific type of beet juice that also comprises color and therefore, as Verma teaches using activated carbon on raw beet juice to aid in removing color, it would be expected that the activated carbon would aid in removing color from beetroot juice. This is merely using a known beet juice product according to known methods of removing color to yield predictable results, such as removing color from beetroot juice using activated carbon. 
Verma teaches the process as described above, but fails to specifically teach that the activated carbon is mixed in the beet liquid such that it is homogenously dispersed in the beet liquid. Verma instead teaches passing the beet liquid through a sufficient amount of activated carbon in a bed. 
L’Hermine teaches the decolorization of liquids using functionalized adsorbents, such as activated carbon. L’Hermine teaches that the activated carbon can be mixed with the beet liquid such that it is homogenously dispersed in the beet liquid (Example 5). L’Hermine additionally teaches that in a continuous process, the liquid passes through beds of granular activated carbon (col 1 lines 18-20). 
Therefore, it would have been obvious to mix in activated carbon in the beet liquid of Verma. L’Hermine teaches that such process of mixing is well known in the art of decolorization of beet liquid and therefore would predictably decolorize the beet liquid in Verma. It would have been obvious to mix in the activated carbon in Verma instead of passing through a bed if there was not a need for a continuous process as L’Hermine teaches that beds of activated carbon are used for continuous processes. This is merely a substitution of one know process of decolorizing using activated carbon (e.g. passing through a bed) for another (e.g. mixing in to create a homogenous dispersion) to yield the same results, decolorizing beet liquid, and therefore would have been obvious to one of ordinary skill in the art. 
Additionally, it would have been obvious to one of ordinary skill in the art to mix in activated carbon in the beet liquid of Verma prior to passing it through the bed in order to further provide an additionally decolorizing means. 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)
Regarding claim 2, Verma further teaches acidifying the beet liquid and further combining the acidified beet liquid with the activated carbon to produce a processed beet product (Fig. 1, [0041]-[0042], [0055]-[0057]). Verma teaches that acidifying aids in precipitating remained coloring material in the juice ([0056]) and therefore it would have been obvious to acidify the beetroot juice of the combined prior art for the reasons as stated above. 
Regarding claim 3, Verma teaches that the beet liquid is beet juice (Fig. 1, [0041]-[0042], [0055]-[0057]). Verma in view of Wruss and Smit teach that the beet liquid is beetroot juice. 
Regarding claim 4, Verma teaches that the beet liquid has a pH of less than 6.0 ([0059]). 
Regarding claims 5-6, Verma teaches that the beet liquid has a pH less than 6.0 and is acidified ([0056], [0059]-[0061]), but fails to teach that the beet liquid is acidified to a pH of between 3.3 and 4.4.
However, it would have been obvious to one of ordinary skill in the art to add more acid to the beet liquid of Verma until a desired pH is reached. Verma teaches that acid is added to the beet liquid to lower the pH and therefore it would have been obvious to one of ordinary skill in the art to add more acid until a desired pH is reached. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, absent a showing that the pH and or amount of acid present in the beet liquid is critical or produced unexpected results over the prior art, the claimed pH is merely an obvious variant over the prior art. It is well understood, routine and conventional to achieve a lower pH by adding more acid to the beet liquid. 
Regarding claims 7-9, Verma teaches contacting the beet liquid with a sufficient amount of activated carbon, but fails to specifically teach the amount activated carbon as claimed. 
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
It would have been obvious to one of ordinary skill in the art to vary the amount of activated carbon in the process of Verma depending on the desired results, such as the amount of color and/or impurities desired to be removed. Further, it is well known in the art that processing a larger amount of beet liquid will require a larger amount of activated carbon than processing a smaller amount of beet liquid and therefore it would have been obvious to vary the amount of activated carbon depending on the need. 
Verma clearly teaches the use of activated carbon to remove color and impurities from beet juice and therefore determining the exact amount needed is merely an obvious variant over the prior art that is well understood, routine and convention in the art. 
Regarding claim 10, Verma teaches collecting the processed beet product by separating the activated carbon from the processed beet product (Fig. 1, [0041]-[0042], [0055]-[0057]). 
Regarding claims 11-13, Verma teaches collecting the processed beet product by separating the activated carbon from the processed beet product (Fig. 1, [0041]-[0042], [0055]-[0057]) as stated above, but fails to specifically teach resting the beet product with the activated carbon before collecting. 
However, it would have been obvious to one of ordinary skill in the art to rest the beet product with the activated carbon before collecting for a time sufficient to remove the remaining color and impurities from the beet liquid. 
Resting for a longer amount of time will ensure complete purification of the beet liquid, which is well understood in the art. 
Regarding claims 14, 17 and 21 Verma teaches a purified beet juice composition that is clear (Fig. 1, [0041]-[0042], [0055]-[0057]), therefore lacking the red color of beet juice. 
As stated above with respect to claim 1, the combination of the prior art results in a purified beet juice composition comprising a beet liquid produced from a B. vulgaris, Conditiva group plant. As Verma teaches that the process results in a clear liquid, it would be expected that processing beetroot juice according to known processes as taught in Verma would result in a clear purified beet juice that lacks the red color of beet juice.
Regarding claims 15-16, Verma fails to specifically teach the nitrate content of the composition, however, the claims state that the nitrate content is found naturally in beets and therefore as the prior art teaches the same composition as claimed, beet juice from the B. vulgaris, Conditiva group, the composition of the prior art would necessarily possess the claimed nitrate content, absent a showing otherwise.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.
Regarding claims 18-19, Verma, Wruss and Smit teach the composition of claim 14 as described above and further teach that it is produced by 
providing a beet juice produced from a B. vulgaris, Conditiva group plant, 
acidifying the beet juice, 
providing a sufficient amount of activated carbon and combining the activated carbon and the acidified beet juice, 
filtering out the activated carbon from the processed beet product, and 
collecting the processed beet product to send to an evaporator (e.g. evaporating the beet product) (Fig. 1, [0041]-[0042], [0055]-[0057]).
Verma teaches that the beet liquid has a pH less than 6.0 and is acidified ([0056], [0059]-[0061]), but fails to teach that the beet liquid is acidifed to a pH of 3.6
However, it would have been obvious to one of ordinary skill in the art to add more acid to the beet liquid of Verma until a desired pH is reached. Verma teaches that acid is added to the beet liquid to lower the pH and therefore it would have been obvious to one of ordinary skill in the art to add more acid until a desired pH is reached. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In the instant case, absent a showing that the pH and or amount of acid present in the beet liquid is critical or produced unexpected results over the prior art, the claimed pH is merely an obvious variant over the prior art. It is well understood, routine and conventional to achieve a lower pH by adding more acid to the beet liquid. 
Verma teaches contacting the beet liquid with a sufficient amount of activated carbon, but fails to specifically teach the amount activated carbon as claimed. 
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
It would have been obvious to one of ordinary skill in the art to vary the amount of activated carbon in the process of Verma depending on the desired results, such as the amount of color and/or impurities desired to be removed. Further, it is well known in the art that processing a larger amount of beet liquid will require a larger amount of activated carbon than processing a smaller amount of beet liquid and therefore it would have been obvious to vary the amount of activated carbon depending on the need. 
Verma clearly teaches the use of activated carbon to remove color and impurities from beet juice and therefore determining the exact amount needed is merely an obvious variant over the prior art that is well understood, routine and convention in the art. 
Verma teaches collecting the processed beet product by separating the activated carbon from the processed beet product (Fig. 1, [0041]-[0042], [0055]-[0057]) as stated above, but fails to specifically teach resting the beet product with the activated carbon before collecting. 
However, it would have been obvious to one of ordinary skill in the art to rest the beet product with the activated carbon before collecting for a time sufficient to remove the remaining color and impurities from the beet liquid. 
Resting for a longer amount of time will ensure complete purification of the beet liquid, which is well understood in the art. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 2015/0101594 A1; April 16, 2015) in view of Wruss et al. (“Compositional characteristics of commercial beetroot products and beetroot juice prepared from seven beetroot varieties grown in Upper Austria”, Journal of Rood Composition and Analysis 42(2015) 46-55; Retrieved from Internet URL: http://dx.doi.org/10.1016/j.jfca.2015.03.005), Smit (US Patent No. 2,221,683; Nov. 12, 1940) and L’Hermine et al. (US Patent No. 5,972,121; Oct. 26, 1999) as applied to claim 14 above, and further in view of Bailey (US 2016/0303177 A1; Oct. 20, 2016).
Regarding claim 20, Verma discloses a purified beet juice as described above, but fails to teach that the composition further comprises caffeine, citrulline or a salt thereof, and theanine. 
Bailey teaches a nutritional supplement comprising beetroot and caffeine, theanine, or citrulline ([0007], [0008], [0017], [0038], [0040]). Bailey further teaches that the nutritional supplement improves endurance and promotes a greater sense of well-being ([0002]).
It would have been obvious to one of ordinary skill in the art to have the composition of Verma further comprise caffeine, theanine, or citrulline as taught by Bailey. Doing so would yield the predictable result of providing the composition of Verma with nutrition that improves endurance and promotes a greater sense of well-being. 



Response to Arguments
Applicant’s arguments with respect to the 103 rejection and Verma not teaching mixing in the activated carbon to provide a homogenous dispersion have been fully considered and were found persuasive. However, upon further consideration a new rejection has been made in further view of L’Hermine, which teaches that it is well known in the art to mix activated carbon in beet liquid to create dispersion. Therefore, the claimed limitations are well known in the art and a 103 rejection is maintained. 
Applicant’s arguments with respect to Verma being related is sugar processing, in particular sugar beets, have been fully considered but were not found persuasive for the same reasons that were set forth in the Final Office Action dated May 23, 2022. 
Applicant argues that liquid extracted from sugar beet contains pigment that impart a yellow or brown color to the final sugar product, which is a chemically different structure than pigments found in beetroots, and therefore one of ordinary skill cannot assume that a process that removes pigments in sugar processing could also be used for removing the red pigment of beetroot. 
This is not found persuasive as Verma teaches raw beet liquid. Verma never mentions sugar beets, only beet liquid. Therefore, it cannot be assumed that the beet liquid in Verma is sugar beet liquid. The examiner recognizes that Verma fails to specifically teach beetroot juice, however, methods for decolorizing beetroot juice are well known in the art. 
Wruss discloses a decolorized beet composition, wherein the beet product is a beetroot juice from B. vulgaris, Conditiva group. Wruss discloses that beetroot juice has an intense red color and further teaches processes of decolorizing the beetroot juice (page 46 under Introduction and page 49 under section 2.12). 
Smit additionally teaches that it is well known in the art to remove color from beetroot, or B. vulgaris, Conditiva group, products (See Examples). 
As Verma teaches using activated carbon to remove color from beet juice, and Wruss and Smit teach that it is known in the art to remove color from a specific type of beet juice, beetroot juice, which is from B. vulgaris, Conditiva group and has an intense red color as taught by Wruss, it would have been obvious to one of ordinary skill in the art to use beetroot juice in the process of Verma. This is merely using a specific type of beet juice that also comprises color and therefore, as Verma teaches using activated carbon on raw beet juice to aid in removing color, it would be expected that the activated carbon would aid in removing color from beetroot juice. This is merely using a known beet juice product according to known methods of removing color to yield predictable results, such as removing color from beetroot juice using activated carbon. 
Therefore, applicant’s arguments are not found persuasive as it would be expected that the process of Verma would be effective for removing color from beetroot juice.
For the reasons stated above, 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791